Citation Nr: 0421116	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-03 746A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to an effective date 
earlier than November 20, 1999 for an award of an increased 
20 percent evaluation for right knee arthritis, status post 
meniscectomy.

2.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to an effective date 
earlier than November 20, 1999 for an award of an initial 
evaluation of 10 percent for right knee instability.

3.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to an evaluation in 
excess of 20 percent for right knee arthritis, status post 
meniscectomy disability.

4.  Whether the veteran submitted a timely substantive appeal 
with respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for right knee 
instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1982.

These matters come to the Board of Veterans' Appeals (Board) 
from August 2000 and April 2001 rating decisions of the 
Regional Office (RO).   


FINDINGS OF FACT

1.  By letter dated August 21, 2000, the RO notified the 
veteran that it had awarded an increased 10 percent 
evaluation for right knee arthritis effective from February 
9, 2000.  

2.  The veteran submitted a notice of disagreement with the 
August 2000 determination in September 2000, and a Statement 
of the Case (SOC) was issued on April 18, 2001.

3.  By a letter dated April 23, 2001, the RO notified the 
veteran that it had increased the rating for right knee 
arthritis, status post meniscectomy, to 20 percent, effective 
from November 20, 1999, and had granted separate service 
connection for right knee instability, rated 10 percent 
effective from November 20, 1999.

4.  The veteran filed a Statement in Support of Claim, 
received on April 25, 2002, which expressed disagreement with 
the "November 1999" award actions.

5.  The RO issued a Supplemental Statement of the Case (SSOC) 
that addressed the earlier effective date issues, and the 
increased rating issues.  

6.  A substantive appeal has not been received for the 
earlier effective date claims or the increased rating claims.


CONCLUSIONS OF LAW

1.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to an effective date 
earlier than November 20, 1999 for an award of an increased 
20 percent evaluation for right knee arthritis, status post 
meniscectomy.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302 (2003).

2.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to an effective date 
earlier than November 20, 1999 for an award of an initial 
evaluation of 10 percent for right knee instability.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302 (2003).

3.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to an evaluation in 
excess of 20 percent for right knee arthritis, status post 
meniscectomy.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302 (2003).

4.  The veteran did not submit a timely substantive appeal 
with respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for right knee 
instability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), including new provisions codified at 38 
U.S.C.A. §§ 5103, 5103A, pertaining to the duty to notify and 
the duty to assist.  Where, as here, the law, and not the 
evidence, is dispositive, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 05-
2004.

All questions in a matter which, under § 511(a) of this title 
are subject to a decision by the Secretary, shall be subject 
to one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  Appellate review will be initiated by a 
notice of disagreement, and completed by a substantive appeal 
after the statement of the case is furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever is later.  See 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
VA records have been transferred to another VA office.  See 
38 C.F.R. § 20.300.  A substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  The Board may address 
questions pertaining to its jurisdictional authority to 
review a particular issue, including, but not limited to, 
determining whether a substantive appeal is adequate and 
timely.  See 38 C.F.R. § 20.101(d) (2003).

A Substantive Appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or determinations 
being appealed.  To the extent feasible, the argument should 
be related to specific items in the Statement of the Case and 
any prior Supplemental Statements of the Case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination, or determinations 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a Statement of 
the Case or a Supplemental Statement of the Case that is not 
specifically contested.  38 C.F.R. § 20.202(2003).

As noted above, the RO adjudicated the veteran's claim for 
entitlement to an increased rating for right knee arthritis, 
status post meniscectomy, in an August 2000 rating decision.  
He was provided with notice of this determination in a letter 
dated August 21, 2000, and subsequently, in September 2000, 
filed a notice of disagreement with the evaluation that was 
assigned in August 2000.  Thereafter, in April 2001, the RO 
issued a SOC that addressed the right knee arthritis 
disability.  Later in April 2001, the veteran was notified in 
a letter dated April 23, 2001, with an attached rating 
decision dated that same month, that separate service 
connection was granted for right knee instability, and that 
an initial 10 percent evaluation had been assigned, effective 
November 20, 1999.  The letter also advised the veteran that 
an increased 20 percent rating was granted for right knee 
arthritis, status post meniscectomy, effective from November 
20, 1999.  In April 2002, the veteran filed a Statement in 
Support of Claim in which he expressed disagreement with the 
November 1999 award actions.  Thereafter, in March 2003, the 
RO issued a SSOC that addressed the earlier effective date 
and increased rating issues, although it listed the issue 
only as entitlement to an increased evaluation for a right 
knee disability.  

A review of the claims folder fails to show that a 
substantive appeal has been filed with regard to the 
increased evaluation claims or the earlier effective date 
claims.  Although, the RO indicated that it accepted the 
veteran's April 25, 2002 Statement in Support of Claim as a 
timely substantive appeal with regard to the issue of 
entitlement to an increased rating for right knee arthritis, 
status post meniscectomy, the Board notes that it, and not 
the RO, is the final arbiter of appellate jurisdiction.  
38 C.F.R. § 20.101(d)(2003).  

While the veteran timely provided notice of disagreement with 
the August 2000 RO adjudication of entitlement to an 
increased rating for a right knee disability, following 
issuance of a SOC in April 2001, no statement was received 
within the remainder of the one year period following notice 
of the determination, which could be construed as setting 
forth argument relating to error of fact and/or law by the RO 
in reaching that determination.  See 38 C.F.R. 
§ 20.202(2003).  

Similarly, the Statement in Support of Claim that was 
received from the veteran on April 25, 2002, may be construed 
as a timely notice of disagreement with the April 23, 2001 
notice of the April 2001 RO rating decision.  However, 
following issuance of a Supplemental Statement of the Case 
(SSOC) on April 1, 2003, no communication was received within 
60 days thereafter which may be construed as setting forth 
argument relating to error of fact and/or law by the RO in 
reaching that determination.  

In view of the foregoing, the Board finds that the record 
does not reflect that a timely substantive appeal has been 
received regarding the issues of entitlement to an evaluation 
in excess of 20 percent for right knee arthritis, status post 
meniscectomy, entitlement to an initial evaluation in excess 
of 10 percent for right knee instability, entitlement to an 
effective date earlier than November 20, 1999 for the award 
of a 20 percent rating for right knee arthritis, and 
entitlement to an effective date earlier than November 20, 
1999 for the award of an initial rating of 10 percent for 
right knee instability.  Thus, the Board is without appellate 
jurisdiction to consider these issues.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  




ORDER

1.  The issue of entitlement to an effective date earlier 
than November 20, 1999 for the award of a 20 percent 
evaluation for right knee arthritis, status post 
meniscectomy, is dismissed.

2.  The issue of entitlement to an effective date earlier 
than November 20, 1999 for the award of an initial evaluation 
of 10 percent for right knee instability, is dismissed.

3.  The issue of entitlement to an evaluation in excess of 20 
percent for right knee arthritis, status post meniscectomy, 
is dismissed.

4.  The issue of entitlement to an initial evaluation in 
excess of 10 percent for right knee instability, is 
dismissed.



                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



